DETAILED ACTION
Claims 12-19 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/272021.
Applicant’s election without traverse of invention III (claims 12-19) in the reply filed on 4/27/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeris (US Patent 9828625-see attached form 892).
The instant claims are directed to (in part): a method for detecting Salmonella spp. in a sample comprising: incubating the sample with a recombinant bacteriophage derived from a Salmonella-specific bacteriophage comprising an indicator gene inserted into a late gene region of the bacteriophage genome; and
Detecting an indicator protein product produced by the recombinant bacteriophage, wherein positive detection of the indicator protein product indicates that Salmonella spp. is present in the sample; see claim 12.
Koeris describes a method of detecting target bacteria via exposing a sample to a phage capable of infecting target bacteria comprising a heterologous nucleic acid sequence encoding a marker, meeting an indicator gene; see abstract and instant claim 12, in part. See col. 2, lines 21+ which disclose that Listeria and Salmonella are both known food-borne pathogens; see instant claim 13. Also see col. 2, line 55+ which describes that a sample may be an environmental sample; see instant claim 13. See 
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a Salmonella-specific phage comprising an indicator gene inserted into a late gene region as described by Koeris in Example 1. One would have been motivated to do so for the gain of detecting a salmonella bacterium in a sample.
It would have been obvious to one of ordinary skill in the art at the time of the invention to detect listeria or salmonella in different foods, including RTE food, eggs, etc. One would have been motivated to do so for the advantage of determining if such known food pathogens are present or not. It would have also been obvious to determine whether such food samples comprise both listeria and salmonella by incubating the food sample with the recombinant phages for salmonella and listeria comprising an indicator gene as a cocktail for such bacteria simultaneously. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incubate a sample with an enrichment medium for different time periods. One would have been motivated to do so for the advantage of optimizing the results of detection. 

In view of claim 19, note that the art teaches using the same method steps and the same products, thus, the same ratio of signal to background would be expected as claimed.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as evidenced by the Koeris document; e.g. using a recombinant bacteriophage for detection of a target bacterium in a sample. 
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648